internal_revenue_service number release date --------------------------------------- ------------------------ ---------------------- ------------------------------------------------------------ ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc tege eb qp1 plr-t-103159-15 date july ------------------------------------------------------- --------------- legend employer a --------------------------------------- plan b city c dear ------------- this letter is in response to your ruling_request dated date as supplemented by correspondence dated date date date date and june16 submitted by your authorized representative concerning the pick up of certain designated employee contributions to plan b under sec_414 of the internal_revenue_code the code the following facts and representations are submitted under penalties of perjury in support of your request employer a is a medical center owned by city c you have represented that employer a is a governmental entity employer a adopted plan b on date intending it to be effective as of date however employer a did not implement plan b while it sought this ruling by resolution of the board_of trustees of employer a the board duly adopted by the board on date plan b was amended and restated effective as of date plan b is a defined_contribution_plan and is represented to be qualified under sec_401 and a governmental_plan under sec_414 the plan b document consists plr-t-103159-15 of a specimen document and an adoption_agreement the amendment and restatement of plan b effective as of date was implemented through the execution of a new adoption_agreement pursuant to its terms plan b will be funded through a_trust or a custodial_account or annuity_contract described in sec_401 for the exclusive benefit of participants and their beneficiaries plan b received a favorable determination_letter from the irs on date plan b provides that only senior management employees of employer a vice presidents and president and ceo eligible employees are eligible to participate in plan b plan b imposes no age or service requirements on date the board adopted a resolution authorizing employer a to pick up designated contributions made to plan b by eligible employees who are participants the resolution also provides that the contributions of eligible employees in plan b that are picked up by employer a under sec_414 will be paid_by employer a on behalf of the eligible employees and that the eligible employees will not have the option of receiving such picked-up contributions in cash instead of having the contributions made to plan b as noted above employer a did not implement plan b or the associated pick-up while it sought this ruling in connection with the amendment and restatement of plan b the board adopted resolutions on date providing that employer a shall pick up contributions to plan b as amended and restated effective date that are made pursuant to salary reduction contributions from eligible employees moreover the date resolutions reiterate that the participants in the amended and restated plan b will not have the option of receiving such contributions in cash instead of having them contributed to the amended and restated plan b the adoption_agreement with respect to plan b as amended and restated effective date states that for purposes of the designated employee contributions that will be picked up by employer a under the terms of plan b hereinafter referred to as mandatory_contributions an eligible_employee shall become a participant as of the first day of the month coinciding with or next following the date on which the eligible_employee met all requirements for participation the amended and restated adoption_agreement additionally provides that for an employee who is an eligible_employee on date participation shall commence on date under plan b mandatory_contributions are mandatory_contributions that all eligible employees must make if required under the adoption_agreement plan b further provides that mandatory_contributions are picked up by employer a in accordance with sec_414 and are treated as employer contributions for federal_income_tax purposes but are considered wages for purposes of fica plr-t-103159-15 the adoption_agreement with respect to plan b as amended and restated effective date provides that as of the effective date of an eligible_employee becoming a participant in plan b mandatory_contributions will be made to plan b at a fixed rate of of compensation the amended and restated adoption_agreement also states that the fixed percentage shall be applied only to the compensation earned during an eligible employee’s period of participation furthermore the adoption_agreement mandates that the mandatory contribution will remain in effect for the duration of that participant’s employment with employer a as an eligible_employee the adoption_agreement with respect to plan b additionally provides that for each plan_year each eligible_employee may elect to make voluntary contributions plan b defines voluntary contribution as a contribution made to plan b by an eligible_employee on an after-tax basis pursuant to the election of the eligible_employee an eligible employee’s election to make voluntary contributions remains in effect until revoked or completion of a superseding voluntary contribution election you request the following rulings the provisions of plan b regarding the pick-up of mandatory_contributions satisfy the requirements of sec_414 the mandatory_contributions made by eligible employees pursuant to salary reduction and picked up by employer a in accordance with sec_414 will be treated as employer contributions for federal_income_tax purposes no part of the mandatory_contributions picked up by employer a in accordance with sec_414 will be includible by eligible employees as gross_income for federal_income_tax purposes in the year of contribution with respect to your first and second requested rulings sec_414 provides that any amount contributed to an employees’ trust described in sec_401 shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 has been described in a series of plr-t-103159-15 revenue rulings in revrul_77_462 1977_2_cb_358 the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees revrul_77_462 further held that under the provisions of sec_3401 the school district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up sec_1_401_k_-1 of the income_tax regulations defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 so that the contributions are treated as employer contributions pursuant to sec_414 plr-t-103159-15 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked up by the employing unit under sec_414 if certain conditions are satisfied including that the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 with respect to designated employee contributions revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases summarizing the requirements of revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 in order to have a valid pick up arrangement employer a must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the required specification of designated employee contributions must be completed before the period to which such contributions relate employer a must take formal action through a person duly authorized to do so to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions the action must apply only prospectively and be evidenced by a contemporaneous written document an employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by employer a to the pension_plan further the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k - a with respect to designated employee contributions in the present case the facts represented state that the written provisions of plan b and the adoption_agreement explicitly mandate that the mandatory_contributions be picked up by employer a in accordance with sec_414 and that the mandatory_contributions although required to be made under the terms of plan b by each eligible_employee will be paid ie picked up by employer a in addition the board formally adopted a resolution on date authorizing employer a to pick up the mandatory_contributions under plan b as amended and restated effective date thus the arrangement satisfies the first two requirements above plr-t-103159-15 with respect to the third requirement pursuant to the plan b adoption_agreement as amended and restated effective date mandatory_contributions to plan b equal to of compensation will be picked up by employer a on behalf of every eligible_employee effective as of the date of the eligible employee’s participation in plan b therefore because the mandatory_contributions are designated mandatory employee contributions eligible employees are not given the option of choosing to receive the contributed amounts directly instead of having them paid_by employer a to plan b moreover because the mandatory_contributions are non-elective the pick-up arrangement under plan b does not permit eligible employees from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 with respect to the designated employee contributions in addition in accordance with revrul_2006_43 the pick-up arrangement under plan b does not fail to satisfy the requirements of sec_414 merely because the mandatory_contributions are made by employer a to plan b on behalf of the eligible employees through a reduction in salary consequently based on the foregoing we conclude that the provisions of plan b as amended and restated effective date regarding the pick-up of mandatory_contributions satisfy the requirements of sec_414 and therefore the mandatory_contributions made by eligible employees pursuant to salary reduction and picked up by employer a in accordance with sec_414 will be treated as employer contributions for federal_income_tax purposes with respect to your third requested ruling sec_402 generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the recipient in the taxable_year of the distribution under sec_72 relating to annuities sec_1_402_a_-1 provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include such contribution in his income except with respect to the year or years in which such contribution is distributed or made available to him as stated above we have concluded with respect to your second ruling_request that the mandatory_contributions that are picked up by employer a under plan b as amended and restated effective date on behalf of eligible employees in accordance with sec_414 will be treated as employer contributions for federal_income_tax purposes accordingly we further conclude with respect to your third ruling_request that pursuant to sec_402 sec_1_402_a_-1 and revrul_77_462 such mandatory_contributions picked up by employer a in accordance with section plr-t-103159-15 h will not be includible by eligible employees as gross_income for federal_income_tax purposes until these amounts are distributed or made available to them notwithstanding the foregoing all payments of remuneration by an employer for services performed by an employee are generally subject_to taxes under the federal_insurance_contributions_act fica unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment_fica_taxes include social_security and medicare taxes sec_3121 provides that other than the social_security_tax wage_base limitation nothing in sec_3121 excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pick-up is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated by state statute h_r conf_rep no 98th cong 2d sess see also public employees’ retirement board v shalala f 3rd 10th cir therefore under sec_3121 if an employee’s services are covered included in employment for social_security_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are generally subject_to social_security_taxes unless the maximum wage_base exception applies also under sec_3121 if an employee’s services are covered included in employment for medicare_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are subject_to medicare taxes without any limit based on the_amount_of_wages this does not constitute a ruling on whether the pick-up contributions under plan b are made pursuant to a salary reduction agreement for fica tax purposes this ruling is based on the assumptions that employer a is a governmental entity and that plan b satisfies the qualification requirements set forth in sec_401 and constitutes a governmental_plan within the meaning of sec_414 at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-t-103159-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt and government entities cc
